Opinion of the Court
Robert E. Quinn, Chief Judge:
The issues raised in this case are the same as those in United States v Turner, 7 USCMA 38, 21 CMR  134, decided this date. For  the reasons stated in our opinion in that case, the Petition for New Trial is denied. The decision of the board of review and the action of the convening authority are set aside.
The record of trial is returned to The Judge Advocate General for reference to a general court-martial authority other than that which acted upon the initial review. In accordance with Article 61, Uniform Code of Military Justice, 50 USC § 648, a new review will be made by a Staff Judge Advocate who has had no previous connection with the case and a new action will be taken by such general court-martial authority.
Judge Latimer concurs.
Judge Ferguson did not participate in the decision in this case.